I concur in the conclusion and result as I think the Madison county securities are bonds under the general definition of same. True, this court has drawn a technical distinction between county bonds, the issuance of which is regulated by the Constitution, and other evidences of indebtedness by the counties, yet instruments in question are unquestionably bonds. "A bond is an obligation in writing and under seal, binding the obligor to pay a sum of money to the obligee." Gutta Percha 
Rubber Mfg. Co. v. City of Attalla (Ala. Sup.) 39 So. 719.